Case 3:17-md-02801-JD Document 596-1 Filed 05/24/19 Page 1 of 2




                Exhibit A
                                               Case 3:17-md-02801-JD Document 596-1 Filed 05/24/19 Page 2 of 2

                                                                        Case Status by Defendant as of May 24, 2019
                         Direct Purchasers              Indirect Purchasers             Flex            AASI**      Benchmark**   Avnet**      Arrow       Plexus       Jaco
Defendant                  17-md-02801                      17-md-02801               15-02517          17-03472      17-07047    17-07046    18-02657    18-02904    19-01902
                             N.D. Cal.                        N.D. Cal.               N.D. Cal.         N.D. Cal.     N.D. Cal.   N.D. Cal.   N.D. Cal.   N.D. Cal.   N.D. Cal.
                                                              Unnamed
AVX                            Active                                                   Active            Active       Active     Not Named   Not Named   Not Named   Not Named
                                                           co-conspirator
                                                  Settled in principle; preliminary   Dismissed
ELNA                           Active                                                                     Active       Active       Active      Active    Not Named     Active
                                                     approval to be submitted          5/1/19
                              Dismissed
EPCOS/TDK                                                   Not Named                 Not Named        Not Named     Not Named    Not Named   Not Named   Not Named   Not Named
                                6/1/15
                         Settled / Dismissed                                          Dismissed
Fujitsu                                                     Not Named                                     Active       Active     Not Named   Not Named   Not Named   Not Named
                               6/27/17                                                 8/27/15
                         Settled / Dismissed     Settlement pending approval since    Dismissed                                                           Dismissed
Hitachi                                                                                                   Active       Active       Active    Not Named                 Active
                               9/21/18                     October 2018*               8/6/18                                                              7/6/18
                                                 Settlement pending approval since    Dismissed
Holy Stone                     Active                                                                     Active       Active       Active    Not Named   Not Named   Not Named
                                                           October 2018*                5/1/19
                                                              Unnamed                 Dismissed
KEMET                          Active                                                                     Active       Active     Not Named   Not Named   Not Named   Not Named
                                                           co-conspirator              7/26/16
                                                  Settled in principle; preliminary                                                                       Dismissed
Matsuo                         Active                                                   Active            Active       Active       Active      Active                  Active
                                                      approval to be submitted                                                                             5/1/19
                         Settled / Dismissed            Settled / Dismissed           Dismissed
NEC TOKIN                                                                                                 Active       Active     Not Named   Not Named   Not Named   Not Named
                               6/27/17                        10/30/17                10/24/16
                                                  Settled in principle; preliminary   Settled in
Nichicon / FPCAP         Settlement Pending                                                               Active       Active       Active    Not Named   Not Named     Active
                                                      approval to be submitted        principle
                                                 Settlement pending approval since                                                                        Dismissed
NCC / UCC                      Active                                                   Active            Active       Active       Active      Active                  Active
                                                           October 2018*                                                                                   5/1/19
                                                                                                                                               Default    Dismissed
Nissei                         Active                          Active                   Active            Active       Active       Active                              Active
                                                                                                                                               Entered    11/30/18
                         Settled / Dismissed            Settled / Dismissed           Dismissed         Dismissed    Dismissed    Dismissed   Dismissed   Dismissed
Nitsuko                                                                                                                                                                 Active
                               6/27/17                        10/30/17                 1/23/17           5/1/19       5/1/19       5/1/19      9/25/18    11/16/18
                         Settled / Dismissed            Settled / Dismissed           Dismissed
Okaya                                                                                                     Active       Active       Active      Active    Not Named   Not Named
                               6/27/17                        10/30/17                  5/1/17
                                                  Settled in principle; preliminary                     Dismissed    Dismissed
Panasonic / SANYO              Active                                                 Not Named                                   Not Named   Not Named   Not Named   Not Named
                                                     approval to be submitted                            5/1/19       5/1/19
                         Settled / Dismissed                                          Dismissed
ROHM                                                        Not Named                                     Active       Active     Not Named   Not Named   Not Named   Not Named
                               6/27/17                                                 5/1/19
                                                 Settlement pending approval since    Dismissed                                                           Dismissed
Rubycon                  Settlement Pending                                                               Active       Active       Active    Not Named                 Active
                                                          October 2018*                5/1/19                                                              5/1/19
                                                                                                                                                          Dismissed
Shinyei                        Active                          Active                   Active            Active       Active       Active      Active                  Active
                                                                                                                                                           5/1/19
                             Dismissed                                                Dismissed
American Shizuki Corp.                                      Not Named                                  Not Named     Not Named    Not Named   Not Named   Not Named   Not Named
                              9/22/17                                                  9/22/17
                                                                                      Dismissed         Dismissed    Dismissed    Dismissed
Shizuki Electric               Active                       Not Named                                                                           Active    Not Named   Not Named
                                                                                      11/20/18           5/1/19       5/1/19       5/1/19
                         Settled / Dismissed     Settlement pending approval since    Dismissed                                                           Dismissed
Soshin                                                                                                    Active       Active       Active      Active                  Active
                               9/21/18                    October 2018*                1/23/18                                                             7/6/18
                                                                                                                                                          Dismissed
Taitsu                         Active                          Active                   Active            Active       Active       Active      Active                  Active
                                                                                                                                                           5/1/19
                              Default                         Default                  Default                                                 Default
Toshin Kogyo                                                                                              Active       Active       Active                Not Named     Active
                              Entered                         Entered                  Entered                                                 Entered
                                                             Unnamed
Vishay Polytech                Active                                                 Not Named           Active       Active     Not Named   Not Named   Not Named   Not Named
                                                           co-conspirator

                                                * Court indicated final approval appropriate but no order issued
                                                ** Information obtained from available court records
